DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US 20200159352 A1) in view of Kwon et al. (US 20190213374 A1, hereafter Kwon).

	Regarding claim 1, Shimada teaches a touch sensor, comprising: 
	a sensor cell coupled to a sensor line (Figs. 2 and 6, [0050], [0053], where an electrode is coupled to a line connected to terminal Ps); 
	a sensor transmitter including a first switch (SW11) coupled to the sensor line and a power supply (Vdd) which supplies a charging signal to the sensor line during a first period during which the first switch is turned on (Figs. 6 and 7, [0087]-[0088], [0093], where a driving circuit increases the voltage to power supply voltage Vdd, the first switch being coupled to the terminal Ps through the buffer 242); and 
	a sensor receiver including a second switch (SW25) coupled to the sensor line and a sensor channel which receives a sensing signal from the sensor line during a second period during which the second switch is turned on (Figs. 6 and 7, [0089]-[0090], where the electrostatic capacitance is transmitted to the integrator 218).
	But, Shimada does not explicitly teach the touch sensor wherein the sensor receiver further includes a coupling capacitor including a first electrode coupled to the second switch and a second electrode coupled to the sensor channel. However, this was well known in the art as evidenced by Kwon (Fig. 4, [0056]-[0057], where the middle capacitor CM sits between nodes n1 and n2, between the sensor cell PIX and the analog circuit 122 receiving the sensed value). Both Shimada and Kwon teach touch sensors. Shimada does not teach a capacitor present between the sensor channel and the sensor cell. Kwon teaches a middle capacitor CM but does not teach the required configuration of switches. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to augment the touch sensor of Shimada with a capacitor as taught by Kwon so as to improve maintenance of the input sensor voltage before receipt by the integrator (Kwon [0057]).

	Regarding claim 2, the combination of Shimada and Kwon would show the touch sensor according to claim 1. Shimada in the combination further teaches the touch sensor wherein the sensor channel is an integrator (Fig. 6, [0078], where the circuit 218 is an integrator).

	Regarding claim 3, the combination of Shimada and Kwon would show the touch sensor according to claim 1. Shimada in the combination further teaches the touch sensor wherein the sensor channel includes an amplifier (212) including a first input terminal coupled to the second electrode of the coupling capacitor, a second input terminal which receives a reference voltage (Vref), and an output terminal; and a sensing capacitor (Cfb) which couples the first input terminal to the output terminal. But, Shimada does not teach a switch for coupling the first input terminal to the output terminal. However, this was well known in the art as evidenced by Kwon (Fig. 4, [0070]-[0074], where the switch LSW3 connects the first input terminal and output terminal). Both Shimada and Kwon teach touch sensors. Shimada does not explicitly teach a switch shorting the first input and output terminals of the amplifier in the integrator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such a switch as taught by Kwon for resetting the output voltage (Kwon [0074]-[0075]).

	Regarding claim 4, the combination of Shimada and Kwon would show the touch sensor according to claim 3. Shimada further teaches the touch sensor including an analog-to-digital converter which receives a signal output from the sensor channel; and a processor which receives a signal output from the analog-to-digital converter (Figs. 1 and 6, [0006], [0056], where there is an A/D converter 230 which outputs a digital signal to a processor).

	Regarding claim 5, the combination of Shimada and Kwon would show the touch sensor according to claim 3. Shimada further teaches the touch sensor wherein the second switch is in a turn-off state during the first period (Fig. 7, SW25 is in an off-state during T1), and the first switch is in the turn-off state during the second period (Fig. 8, SW11 is in an off-state during T2).

	Regarding claim 11, Shimada teaches a display device, comprising:  
	a sensor cell which is coupled to a sensor line (Figs. 2 and 6, [0050], [0053], where an electrode is coupled to a line connected to terminal Ps); 
	a sensor transmitter including a first switch (SW11) coupled to the sensor line and a power supply (Vdd) which supplies a charging signal to the sensor line during a first period during which the first switch is turned on (Figs. 6 and 7, [0087]-[0088], [0093], where a driving circuit increases the voltage to power supply voltage Vdd, the first switch being coupled to the terminal Ps through the buffer 242); and 
	a sensor receiver including a second switch (SW25) coupled to the sensor line and a sensor channel which receives a sensing signal from the sensor line during a second period during which the second switch is turned on (Figs. 6 and 7, [0089]-[0090], where the electrostatic capacitance is transmitted to the integrator 218).
	But Shimada does not further teach the display device comprising pixels respectively including light emitting diodes wherein the sensor cell forms a self-capacitance with a cathode of the light emitting diodes, and wherein the sensor receiver further includes a coupling capacitor including a first electrode coupled to the second switch and a second electrode coupled to the sensor channel. However, this was well known in the art as evidenced by Kwon (Fig. 4, [0056]-[0057], where the middle capacitor CM sits between nodes n1 and n2, between the sensor cell PIX and the analog circuit 122 receiving the sensed value; [0140], where the pixel array is formed with the display panel). Both Shimada and Kwon teach touch sensors. Shimada does not teach a capacitor present between the sensor channel and the sensor cell. Kwon teaches a middle capacitor CM but does not teach the required configuration of switches. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to augment the touch sensor of Shimada with a capacitor as taught by Kwon so as to improve maintenance of the input sensor voltage before receipt by the integrator (Kwon [0057]).

	Regarding claim 12, Shimada teaches a touch sensor, comprising: 
	a sensor cell coupled to a sensor line (Figs. 2 and 6, [0050], [0053], where an electrode is coupled to a line connected to terminal Ps); 
	a sensor transmitter including a first switch (SW11) coupled to the sensor line and a power supply (Vdd) which supplies a charging signal to the sensor line during a first period during which the first switch is turned on (Figs. 6 and 7, [0087]-[0088], [0093], where a driving circuit increases the voltage to power supply voltage Vdd, the first switch being coupled to the terminal Ps through the buffer 242); and 
	a sensor receiver including a second switch (SW25) coupled to the sensor line and a sensor channel which receives a sensing signal from the sensor line during a second period during which the second switch is turned on (Figs. 6 and 7, [0089]-[0090], where the electrostatic capacitance is transmitted to the integrator 218).
	But, Shimada does not further teach the touch sensor wherein the sensor receiver further includes a voltage divider coupled between the second switch and the sensor channel. However, this was well known in the art as evidenced by Kwon (Fig. 4, [0056], where the voltage conversion circuit 121 has resistors R1/R2 functioning as a divider). Both Shimada and Kwon teach touch sensors. Shimada does not teach a voltage divider present between the sensor channel and the sensor cell. Kwon teaches voltage conversion across R1/R2 but does not teach the required configuration of switches. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to augment the touch sensor of Shimada with a voltage divider as taught by Kwon so as to condition the input sensor voltage before receipt by the integrator (Kwon [0057]).

	Regarding claim 13, the combination of Shimada and Kwon would show the touch sensor according to claim 12. Kwon in the combination further teaches the touch sensor wherein the voltage divider includes resistors coupled in series to each other (Fig. 4, where R1 and R2 are in series).

	Regarding claim 14, the combination of Shimada and Kwon would show the touch sensor according to claim 12. Shimada in the combination further teaches the touch sensor wherein the sensor channel includes an amplifier (212) including a first input terminal coupled to a point between the resistors, a second input terminal which receives a reference voltage (Vref), and an output terminal; and a sensing capacitor (Cfb) which couples the first input terminal to the output terminal. But, Shimada does not teach a switch for coupling the first input terminal to the output terminal. However, this was well known in the art as evidenced by Kwon (Fig. 4, [0070]-[0074], where the switch LSW3 connects the first input terminal and output terminal). Both Shimada and Kwon teach touch sensors. Shimada does not explicitly teach a switch shorting the first input and output terminals of the amplifier in the integrator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such a switch as taught by Kwon for resetting the output voltage (Kwon [0074]-[0075]).

	Regarding claim 15, the combination of Shimada and Kwon would show the touch sensor according to claim 14. Shimada further teaches the touch sensor wherein the second switch is in a turn-off state during the first period (Fig. 7, SW25 is in an off-state during T1), and the first switch is in the turn-off state during the second period (Fig. 8, SW11 is in an off-state during T2).


Allowable Subject Matter

Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692